Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on October 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No 10,824,533 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s arguments, see amendment, filed on March 27, 2020, with respect to the rejection of claims 1-20 on the grounds of non-statutory double-patenting over claims 1-20 of U.S. Patent No. 10,824,533 have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the terminal disclaimer and remark presented by the Applicants. 
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In reference to claims 1-20: the instant claims are considered an improvement over claims 1-20 of U.S. Patent No. 10,824,533; and 
In reference to claim 1: the instant claim is allowed because the closest prior art, Zaloom et al. (U.S. Patent No. 6,366,889, hereon Zaloom) fails to anticipate or render obvious "a method " including the steps (or comprising) " determining a benchmark value of a service efficiency metric for a service object executing on a first configuration of computing components, generating a target value of the service efficiency metric for hardware component: generating a target value of the service efficiency for the hardware element, and determining the difference between the benchmark value of the service efficiency metric and the target value of the service efficiency metric” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	In reference to claims 8 and 14: the respective claims are directed to a method and a system, and includes similar allowable subject matter. 
	The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857